EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Malek on 7/6/21.

The application has been amended as follows: 
Replace claims 1 and 10-15 with the following and add new claim 18.
Claim 1. A method for making dies for die casting, comprising: 
designing moulding parts of a mould as a plurality of sub-inserts, each sub-insert of said plurality being bordered by boundary lines; 
producing said plurality of sub-inserts; and
assembling the sub-inserts of said plurality with attachment means, so as to form said die; the boundary lines being defined on the basis of a simulation of thermo mechanical behaviour of the die in operation, 
wherein said behaviour is the behaviour of the die if said die were a single piece and said simulation is performed by means of a finite element method and comprises
modelling, by means of a processor of a computer, the thermomechanical phenomena whereto the die in operation would be subject if said die were whole;
calculating a spatial distribution of an index of thermomechanical fatigue, said 
identifying on the surface of the die the areas or zones of fatigue, wherein said index is higher than a threshold.

Claim 10. The method according to claim 1, wherein calculating of a spatial distribution of the fatigue index comprises:
integrating in time the spatial and temporal distribution of the temperature, in a time interval corresponding to the duration of a die casting cycle, so as to obtain a spatial distribution of the temperature;
integrating in time the spatial and temporal distribution of the stresses, in a time interval corresponding to the duration of a die casting cycle, so as to obtain a spatial distribution of the stresses;
calculating a spatial distribution of the yield stress, said yield stress being dependent on the spatial distribution of temperature; and
calculating the spatial distribution of the fatigue index, said index being higher the smaller the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh.

Claim 11. The method according to claim 1, wherein calculating of a spatial distribution of the fatigue index comprises:
integrating in time the spatial and temporal distribution of the temperature, in a time interval corresponding to the duration of a die casting cycle, so as to obtain a 
integrating in time the spatial and temporal distribution of the stresses, in a time interval corresponding to the duration of a die casting cycle, so as to obtain a spatial distribution of the stresses;
calculating a spatial distribution of the yield stress, said yield stress being dependent on the spatial distribution of temperature; and
calculating the spatial distribution of the fatigue index, said index being higher the greater the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh. 

Claim 12. The method according to claim 1, wherein calculating of a distribution of the fatigue index comprises:
calculating a spatial and temporal distribution of the yield stress, said yield stress being dependent on the spatial and temporal distribution of temperature; 
calculating the spatial and temporal distribution of the fatigue index, said index being higher the smaller the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh; and
integrating in time the spatial and temporal distribution of the fatigue index, so as to obtain a spatial distribution of the fatigue index.

Claim 13. The method according to claim 2, wherein calculating a distribution of the fatigue index comprises:
calculating a spatial and temporal distribution of the yield stress, said yield stress 
calculating the spatial and temporal distribution of the fatigue index, said index being higher the greater the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh; and
integrating in time the spatial and temporal distribution of the fatigue index, so as to obtain a spatial distribution of the fatigue index.

Claim 14. The method according to claim 9, wherein said threshold is comprised between a 1/6 of the maximum value of the distribution of the fatigue index and 1/4 of said maximum value.

Claim 15. The method according to claim 10, wherein said threshold is comprised between a first value equal to four times the maximum value of the distribution of the fatigue index and a second value equal to six times the maximum value of the distribution of the fatigue index.

Claim 18. A method for making dies for die casting, comprising: 
designing moulding parts of a mould as a plurality of sub-inserts, each sub-insert of said plurality being bordered by boundary lines; 
producing said plurality of sub-inserts; and
assembling the sub-inserts of said plurality with attachment means, so as to form said die; the boundary lines being defined on the basis of a simulation of thermo mechanical behaviour of the die in operation, 

modelling, by means of a processor of a computer, the thermomechanical phenomena whereto the die in operation would be subject if said die were whole;
calculating a spatial distribution of an index of thermomechanical fatigue, said index being higher the greater the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh;
identifying on the surface of the die the areas or zones of fatigue, wherein said index is lower than a threshold.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18: The prior art, taken alone or in combination, fails to teach the boundary lines being defined on the basis of a simulation of thermo mechanical behaviour of the die in operation, calculating a spatial distribution of an index of thermomechanical fatigue, said index being higher the smaller the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh; identifying on the surface of the die the areas or zones of fatigue, wherein said index is higher than a threshold; in combination with other claimed elements as set forth in claims 1 and 18, respectively.

	The closest prior arts are Chow (US 2016/0039000 A1) and Flow-3D ("HPDC Webinar Series Part III - Solidification & Cooling," https://www.youtube.com/watch?v=QfCeYoRPPYk, 3/4/17).

	However, the combination fails to teach or suggest the boundary lines being defined on the basis of a simulation of thermo mechanical behaviour of the die in operation, calculating a spatial distribution of an index of thermomechanical fatigue, said index being higher the smaller the fatigue stress and said index being dependent on the value of the stress in a mesh and on the value of the yield stress in a mesh.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

7/7/2021